Case 2:20-cv-01887-PLD Document 5 Filed 12/11/20 Page 1 of 8




                                            2:20-cv-1887
Case 2:20-cv-01887-PLD Document 5 Filed 12/11/20 Page 2 of 8
Case 2:20-cv-01887-PLD Document 5 Filed 12/11/20 Page 3 of 8
Case 2:20-cv-01887-PLD Document 5 Filed 12/11/20 Page 4 of 8
Case 2:20-cv-01887-PLD Document 5 Filed 12/11/20 Page 5 of 8
Case 2:20-cv-01887-PLD Document 5 Filed 12/11/20 Page 6 of 8
Case 2:20-cv-01887-PLD Document 5 Filed 12/11/20 Page 7 of 8
Case 2:20-cv-01887-PLD Document 5 Filed 12/11/20 Page 8 of 8
